PER CURIAM:
Epitomized Opinion
Wright was employed by the Motor Car Co. to test certain tractors which, when completed, were so constructed as to prevent the feeet of the operator from coming in contact with the moving belt, but which, in a partial state of completion, did permit, of injury to the feet of the operator. Wright, while testing a tractor which was only partially completed, caught his foot in the belt and was severely injured. He chose to ignore the Workman’s Compensation Law, as was his right, and brought action in the court of Common Pleas, where judgment was rendered for the Motor Car Co. Held by Court of Appeals in aiffirming judgment:
1.The provisions of 1027 GC. requiring the guarding of all dangerous machinery, or the enclosing with railings of certain belts, might be construed as lawful requirements, but they apply to machinery used in the work of manufacture and not to the finished product, although that product may be a machine.